United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60856
                          Summary Calendar


                          SHAFIQ SHABUDIN,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A77 340 270)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Shafiq Shabudin, a native and citizen of Pakistan, petitions

for review of the Board of Immigration Appeals’ (BIA) decision,

which affirmed, without an opinion, the immigration judge’s (IJ)

denial of Shabudin’s application for political asylum, withholding

of removal, and relief under the Convention Against Torture (CAT).

     “Although this Court generally reviews decisions of the BIA,

not immigration judges, it may review an immigration judge’s

decision when ... the BIA affirms without additional explanation.”



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).                  “[T]his Court

must affirm the decision if there is no error of law and if

reasonable, substantial, and probative evidence on the record,

considered as a whole, supports the decision’s factual findings.”

Id.   Under this standard, “the alien must show that the evidence

[of   another    conclusion]      is   so       compelling    that   no       reasonable

factfinder could conclude against it”.               Chun v. INS, 40 F.3d 76, 78

(5th Cir. 1994).

       The Attorney General may exercise his discretion to grant

asylum to an alien who is a refugee.                 8 U.S.C. § 1158(b)(1).             A

refugee is an alien who is unwilling to return to his country

“because of persecution or a well-founded fear of persecution on

account   of    his   race,    religion,        nationality,       membership      in   a

particular     social    group,   or   political       opinion”.          8    U.S.C.   §

1101(a)(42)(A).

      Based on inconsistencies in Shabudin’s testimony, his asylum

applications, and his sworn statements, the IJ found Shabudin not

credible.       An    IJ’s   credibility        findings     are   accorded       “great

deference”.     Efe v. Ashcroft, 293 F.3d 899, 904 (5th Cir. 2002).

Shabudin contends:           because his statements and testimony were

consistent with his general assertion of past, and feared future,

persecution in Pakistan, the IJ’s credibility findings were not

supported by substantial evidence; and any inconsistencies simply

resulted from his providing more details in his hearing testimony.


                                            2
     Contrary to Shabudin’s contentions, there was substantial

evidence to support the IJ’s credibility determinations. As the IJ

noted, there were multiple inconsistencies in Shabudin’s testimony

and written statements, many of which concerned matters central to

his claim of past persecution.           Shabudin provided inconsistent

information regarding his arrest, the timing and number of threats

made against him, the treatment of his family members, and whether

or when he was shot by members of the Mahzir-Qomeei Movement (MQM).

Further, his assertions of continued persecution are questionable

in the light of his testimony that he stopped participating in the

Pakistan People’s Party after their office was raided in 1998.

Finally, contrary to Shabudin’s statements and testimony, evidence

in the Country Reports of Pakistan indicated MQM members were not

supported by the police, but rather had been targeted by the police

for arrests and killings.       Accordingly, the IJ’s denial of

Shabudin’s    asylum   application       was   supported   by   substantial

evidence.    See Moin, 335 F.3d at 418.

     “To be eligible for withholding of removal, an applicant must

demonstrate a clear probability of persecution upon return.”           Roy

v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal quotation

omitted).     Because of Shabudin’s failure to satisfy the more

lenient standard for asylum, he necessarily could not qualify for

withholding of removal.     See Majd v. Gonzales, 446 F.3d 590, 595

(5th Cir. 2006).


                                     3
      The CAT requires an alien to show “it is more likely than not

that he ... would be tortured if removed to the proposed country of

removal.     The testimony of the applicant, if credible, may be

sufficient to sustain the burden of proof without corroboration”.

Efe, 293 F.3d at 907 (quotation marks omitted).         Because Shabudin

has   not   shown   the    IJ’s   credibility   determination   should   be

overturned, his CAT relief claim cannot succeed based on his

testimony alone.     Id.

                                                      PETITION DENIED




                                      4